Title: Conversation with George Hammond, [22 November 1792]
From: Hammond, George,Hamilton, Alexander
To: 



[Philadelphia, November 22, 1792]

On the second morning after the receipt of Governor Simcoe’s letter, I waited on Mr Hamilton and requested him to inform me whether this government had then learnt the result of the Indian Council held at the Miamis rapids. Upon his answering in the negative, I stated to him loosely and generally that I had received information from Governor Simcoe that the Indians had evinced a willingness to meet early in the spring at Sandusky any persons deputed by the American government to treat with them—and that in consequence of this disposition they had sent a formal message to Governor Simcoe soliciting his Majesty’s good offices—not only as mediator, but also as the principal party in the several treaties concluded with them subsequently to the year 1763 and antecedently to the separation of the colonies from Great Britain. I did not enter into any other particulars than merely to express my sense of the propriety of this application to the King—as a power essentially interested in the restoration of tranquillity on the frontiers of his dominions and as the possessor of those treaties that defined the Indian boundaries as existing at the period of ceding the territory comprehended in them to the United States. Which cession could unquestionably transfer no other rights of soil or of any other nature than such as his Majesty had actually enjoyed. I concluded by requesting that my present communication might be considered as purely informal, in the making of which I was actuated by no other motive than a friendly anxiety to give this government intelligence of an event which materially affected it and with which it was unacquainted. Mr Hamilton in reply, thanked me for the confidence which I had placed in him, but expressed his persuasion that this government would not deem it expedient to accede to the Indian proposition of mediation since he conceived that such a proceeding would diminish the importance of the United States in the estimation of the Indians, and might eventually lead to a disagreeable discussion with Great Britain, in the case of any essential difference of opinion arising between her government and that of the United States, in arranging the conditions of the peace. He was proceeding to add other observations of a similar tendency, but I terminated the conversation by saying that I had formerly communicated to him my personal individual opinion (to which I still adhered) in favor of this proposition, a recurrence to which on the part of the Indians appeared to me extremely natural, as affording the most feasible mode of adjusting the present unhappy differences. But as he imagined that the American administration would refuse to adopt it, it was at present totally unnecessary for me to enter into any examination of the motives which might dictate that refusal.
